department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division date date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax number release date uil code certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective october 20xx your determination_letter dated march 19xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes a hospital organization must also comply with sec_501 in order to be treated as described in sec_501 you are not in compliance with any of the provisions imposed under sec_501 you are a dual status hospital which is a governmental hospital that is also exempt under sec_501 you will retain your status as a governmental hospital upon the loss of your status as exempt under sec_501 if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number employee id contact numbers telephone fax manager's name id number employee id manager’s contact number response due_date united parcel service - proof of delivery dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended 20xx explanations of items issue whether the tax-exempt status of with provisions of internal_revenue_code sec_501 should be revoked for its failure to comply facts or a0 bed facility was founded in 19xx as a county government owned hospital the initial construction was financed through a local bond issue is governed by the each of the staff at the hospital the board members’ duties for the hospital are to establish administrative policy review finances and approve patient charges and employees’ salaries board_of trustees the zero member board includes zero member from member at large and the current chief of county supervisor districts irs records show they submitted form_1023 seeking tax-exempt status under sec_501 during november of 19xx the administrative file does not contain the organizing document that created body for the entity is the board_of trustees for are hired by the board_of trustees per the by-laws however it does contain the by-laws article of the by-laws state the governing the hospital administrator and medical staff the entity’s initial determination_letter was issued march 19xx granting exemption under sec_501 upon expiration of the advance_ruling period a final_determination letter was issued during october 19xx stating they were not a private_foundation because they are described in sec_170 as a hospital during 19xx the hospital expanded its services to include a clinic inpatient care surgery laundry dietary and laboratory accommodations in 20xx hospital per medicare and medicaid regulations day seven days a week the emergency room is staffed with nurse practitioners who have access to emergency room is open hours a was designated a critical access services residents in county and the counties surrounding the area with zero beds they are patronized by the employs over full-time and part-time employees the medical staff is comprised of zero registered nurses zero respiratory therapists zero nursing assistants and zero nurse practitioner hours daily they also have a physician who makes rounds daily seven days per week physical therapy occupational therapy speech therapy respiratory therapy iv therapy and wound care are provided five to seven days per week depending on the need primary care clinics in operates and form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended 20xx explanations of items the medical specialists affiliated with as the chief of staff an oral surgeon and zero nurse practitioners the medical specialist provide care in the hospital and clinics operated by include zero medical doctors one of whom serves the services provided by the hospital include acute care unit swing bed unit emergency room clinical laboratory radiology ct scan therapy respiratory physical occupational speech wound and iv wound care ultrasound sonograms vascular echocardiography pulmonary function evaluations pharmacy picc line services ventilator and trach weaning program oral surgery the services provided by the clinics include annual check-ups wellness visits physicals general medical_care diabetic screening diagnostic lab comprehensive exams immunizations nutrition education preventive health screenings weight loss is amember of an sec_501 not- operations began in 19xx as the vision of administrators from for-profit corporation small less than beds envisioned a network that would support and strengthen voice with rural health advocacy on the local and national level located in the they and provide a the mission of the is to assist member hospitals in being successful health form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer care providers in their unique rural setting by helping them to achieve collectively what they could not achieve individually tax identification_number year period ended 20xx was selected for examination for possible deficiencies relative to sec_501 which imposes additional requirements on hospitals identified as tax-exempt under sec_501 per provisions of the affordable_care_act aca does not have a form_990 filing requirement by virtue of its status as a governmental entity however that does not preclude its adherence to statutes enacted in response to the aca for sec_501 hospitals since the entity is not required to file form_990 information reported on schedule h of that return was sought from other sources a review of the entity's website did not provide the data nor was there a link or indication of where the data was located other searches were performed which also resulted in sub sec_501 data not being located therefore the searches performed identified deficiencies relevant to the aca requirements and sec_501 specifically preliminary review of the entity did not locate its e community health needs assessment chna on instructions identifying where the chna was located implementation strategy is addressing the chna financial assistance policy fap emergency medical_care policy emcp billing and collection procedures website nor was there a link or on june 20xx along with several information document a letter was mailed to requests idrs to obtain information relative to the items noted above attempts were made to contact administrative personnel to discuss the correspondence mailed to them since there had not been any communication with subsequently a phone call was received from one of his staff personnel conversations with the ceo and had not completed a irs and concerns associated therewith chna did not complete an implementation strategy nor have they complied with the other provisions of sec_501 there were regarding the correspondence they received from the messages were left for the ceo did state and sec_501 states a hospital must comply with the items noted above and addressed in the idrs to retain tax-exempt status under sec_501 during discussions with they were advised that irs records indicate c tax exempt hospital dual status entities when they have received a determination_letter from the irs stating they are exempt under sec_501 as a hospital it was explained that governmental hospitals are described as is both a government hospital and an irc and stated he was not aware was exempt under sec_501 there was discussion regarding why some governmental hospitals prefer to be dual status hospitals stated none of the reasons discussed are applicable to they do not offer b plans form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended 20xx explanations of items as their employees are covered by the retirement_plan offered by the state of they do not need the sales and or property_tax exemption nor do they receive a discounted rate from the post office discussions were held to determine resolution for a lack of compliance with sec_501 revocation of the tax exempt status or termination and the ceo advised revocation was the direction for the hospital he states they are not using the public charity status and want to relinquish it and not face any penalties for noncompliance with the statutes discussed law sec_501 r additional requirements for certain hospitals -- in general --a hospital organization to which this subsection applies shall not be treated as described in subsection c unless the organization-- a meets the community health needs assessment requirements described in paragraph b meets the financial assistance policy requirements described in paragraph c meets the requirements on charges described in paragraph and d meets the billing and collection requirement described in paragraph hospital organizations to which subsection applies -- a in general --this subsection shall apply to-- i an organization which operates a facility which is required by a state to be licensed registered or similarly recognized as a hospital and ii any other organization which the secretary determines has the provision of hospital care as its principal function or purpose constituting the basis for its exemption under subsection c determined without regard to this subsection b organizations with more than hospital facility --if a hospital organization operates more than hospital facility-- i the organization shall meet the requirements of this subsection separately with respect to each such facility and ii the organization shall not be treated as described in subsection c with respect to any such facility for which such requirements are not separately met community health needs assessments -- a in general --an organization meets the requirements of this paragraph with respect to any taxable_year only if the organization-- form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx i has conducted a community health needs assessment which meets the requirements of subparagraph b in such taxable_year or in either of the taxable years immediately preceding such taxable_year and ii has adopted an implementation strategy to meet the community health needs identified through such assessment b community health needs assessment --a community health needs assessment meets the requirements of this paragraph if such community health needs assessment-- i takes into account input from persons who represent the broad interests of the community served by the hospital facility including those with special knowledge of or expertise in public health and ii is made widely available to the public financial assistance policy --an organization meets the requirements of this paragraph if the organization establishes the following policies a financial assistance policy --a written financial assistance policy which includes-- i eligibility criteria for financial assistance and whether such assistance includes free or discounted care ii the basis for calculating amounts charged to patients iii the method for applying for financial assistance iv in the case of an organization which does not have a separate billing and collections policy the actions the organization may take in the event of non-payment including collections action and reporting to credit agencies and v measures to widely publicize the policy within the community to be served by the organization b policy relating to emergency medical_care --a written policy requiring the organization to provide without discrimination care for emergency medical conditions within the meaning of section of the social_security act u s c 1395dd to individuals regardless of their eligibility under the financial assistance policy described in subparagraph a limitation on charges --an organization meets the requirements of this paragraph if the organization-- a limits amounts charged for emergency or other medically necessary care provided to individuals eligible for assistance under the financial assistance policy described in paragraph a to not more than the amounts generally billed to individuals who have insurance covering such care and b prohibits the use of gross charges billing and collection requirements --an organization meets the requirement of this paragraph only if the organization does not engage in extraordinary collection actions before the organization has made form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer 20xx reasonable efforts to determine whether the individual is eligible for assistance under the financial assistance policy described in paragraph a regulatory authority --the secretary shail issue such regulations and guidance as may be necessary to carry out the provisions of this subsection including guidance relating to what constitutes reasonable efforts to determine the eligibility of a patient under a financial assistance policy for purposes of paragraph c f_r sec_1_501_r_-1 sec_1_501_r_-1 sec_1_501_r_-1 definitions currentness a application the definitions set forth in this section apply to sec_1_501_r_-2 through r -7 b definitions- amounts generally billed agb means the amounts generally billed for emergency or other medically necessary care to individuals who have insurance covering such care determined in accordance with sec_1_501_r_-5 agb percentage means a percentage of gross charges that a hospital facility uses under sec_1 r - b to determine the agb for any emergency or other medically necessary care it provides to an individual who is eligible for assistance under its financial assistance policy fap application period means the period during which a hospital facility must accept and process an application_for financial assistance under its fap submitted by an individual in order to have made reasonable efforts to determine whether the individual is fap-eligible under sec_1_501_r_-6 authorized body of a hospital facility means- i the governing body that is the board_of directors board_of trustees or equivalent controlling body of the hospital organization that operates the hospital facility or a committee of or other party authorized by that governing body to the extent such committee or other party is permitted under state law to act on behalf of the governing body billing and collections policy means a written policy that includes all of the elements described in sec_1 r -4 b i date provided means in the case of any billing statement written notice or other written communication that is mailed the date of mailing the date that a billing statement written notice or other written communication is provided can also be the date such communication is sent electronically or delivered by hand emergency medical_care means care provided by a hospital facility for emergency medical conditions emergency medical conditions means emergency medical conditions as defined in section of the social_security act u s c 1395dd extraordinary collection action eca means an action described in sec_1_501_r_-6 financial assistance policy fap means a written policy that meets the requirements described in sec_1 r -4 b hospital facility means a facility that is required by a state to be licensed registered or similarly recognized as a hospital multiple buildings operated under a single state license are considered to be a single hospital facility plain language summary of the fap means a written_statement that notifies an individual that the hospital facility offers financial assistance under a fap and provides the following additional information in language that is clear concise and easy to understand form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer 20xx vi a statement of the availability of translations of the fap fap application form and plain language summary of the fap in other languages if applicable widely available on a web site means- i the hospital facility conspicuously posts a complete and current version of the document on- a the hospital facility's web site b if the hospital facility does not have its own web site separate from the hospital organization that operates it the hospital organization's web site or c a web site established and maintained by another entity but only if the web site of the hospital facility or hospital organization if the facility or organization has a web site provides a conspicuously-displayed link to the web page where the document is posted along with clear instructions for accessing the document on that web site ii individuals with access to the internet can access download view and print a hard copy of the document from the web site- a without requiring special computer hardware or software other than software that is readily available to members of the public without payment of any fee b without paying a fee to the hospitality facility hospital organization or other entity maintaining the web site and c without creating an account or being otherwise required to provide personally identifiable information and iii the hospital facility provides individuals who ask how to access a copy of the document online with the direct web site address or url of the web page where the document is posted c f_r sec_1_501_r_-2 sec_1_501_r_-2 sec_1 r --2 failures to satisfy sec_501 currentness a revocation of sec_501 status except as otherwise provided in paragraphs b and c of this section a hospital organization failing to meet one or more of the requirements of sec_501 separately with respect to one or more hospital facilities it operates may have its sec_501 status revoked as of the first day of the taxable_year in which the failure occurs in determining whether to continue to recognize the sec_501 status of a hospital organization that fails to meet one or more of the requirements of sec_501 with respect to one or more hospital facilities the commissioner will consider all relevant facts and circumstances including but not limited to the following whether the organization has previously failed to meet the requirements of sec_501 and if so whether the same type of failure previously occurred the size scope nature and significance of the organization's failure s in the case of an organization that operates more than one hospital facility the number size and significance of the facilities that have failed to meet the sec_501 requirements relative to those that have complied with these requirements form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer 20xx the reason for the failure s whether the organization had prior to the failure s established practices or procedures formal or informal reasonably designed to promote and facilitate overall compliance with the sec_501 requirements whether the practices or procedures had been routinely followed and the failure s occurred through an oversight or mistake in applying them whether the organization has implemented safeguards that are reasonably calculated to prevent similar failures from occurring in the future whether the organization corrected the failure s as promptly after discovery as is reasonable given the nature of the failure s whether the organization took the measures described in paragraphs a and a of this section before the commissioner discovered the failure s b minor omissions and errors- in general a hospital facility's omission of required information from a policy or report described in sec_1_501_r_-3 or sec_1_501_r_-4 or error with respect to the implementation or operational requirements described in sec_1_501_r_-3 through r -6 will not be considered a failure to meet a requirement of sec_501 if the following conditions are satisfied i such omission or error was minor and either inadvertent or due to reasonable_cause ii the hospital facility corrects such omission or error as promptly after discovery as is reasonable given the nature of the omission or error such correction must include establishment or review and if necessary revision of practices or procedures formal or informal that are reasonably designed to promote and facilitate overall compliance with the requirements of sec_501 reasonable_cause for purposes of this paragraph b the fact that a hospital facility has established practices or procedures formal or informal reasonably designed to promote and facilitate overall compliance with the sec_501 requirements prior to the occurrence of an omission or error is a factor tending to show that the omission or error is due to reasonable_cause c excusing certain failures if hospital facility corrects and discloses a hospital facility's failure to meet one or more of the requirements described in sec_1_501_r_-3 through r -6 that is neither willful nor egregious shall be excused for purposes of this section if the hospital facility corrects and makes disclosure in accordance with rules set forth by revenue_procedure notice or other guidance published in the internal_revenue_bulletin for purposes of this paragraph c a willful failure includes a failure due to gross negligence reckless disregard or willful neglect and an egregious failure includes only a very serious failure taking into account the severity of the impact and the number of affected persons whether a failure is willful or egregious will be determined based on all of the facts and circumstances a hospital form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended name of taxpayer 20xx facility's correction and disclosure of a failure in accordance with the relevant guidance is a factor tending to show that the failure was not willful d taxation of noncompliant hospital facilities- in general except as otherwise provided in paragraphs b and c of this section if a hospital organization that operates more than one hospital facility fails to meet one or more of the requirements of sec_501 separately with respect to a hospital facility during a taxable_year the income derived from the noncompliant hospital facility ‘noncompliant facility income’ during that taxable_year will be subject_to tax noncompliant facility income- i in general for purposes of this paragraph d the noncompliant facility income derived from a hospital facility during a taxable_year will be the gross_income derived from that hospital facility during the taxable_year less the deductions allowed by chapter that are directly connected to the operation of that hospital facility during the taxable_year excluding any gross_income and deductions taken into account in computing any unrelated_business_taxable_income described in sec_512 that is derived from the facility during the taxable_year analysis and government position the aca enacted march 20xx added new mandatory requirements on hospital organizations to retain their exemption under sec_501 most of the provisions were effective upon passage of the aca the chna requirements became effective for tax years beginning after march 20xx and stated the hospital must conduct a chna and implementation strategy at least once every three years for tax years beginning after march 20xx the chna would have be conducted no later than its year ended december 20xx for them to be compliant operates on a calendar_year ending december annually the final regulations were issued on december 20xx effective for tax years beginning after december 20xx and states the documents required must be made widely available on policy was not enforceable for the period examined but was a requirement when the exam was initiated therefore the data requested should have been on have made some of the documents sought for the year under audit automatically available website for the current periods and that would website this sec_501 states hospitals required to follow its provisions will not be recognized as an entity described in sub sec_501 unless it meets the criteria enumerated in sub sec_501 b c and d those sections state the entity must have a chna fap limit the amounts charged for emergency or other medically necessary care provided to patients eligible for assistance under its fap prohibit the use of gross charges and states the hospital cannot engage in extraordinary collection actions before reasonable efforts have been made to determine whether the patient is eligible for assistance under the hospital's fap sec_501 further states this law is applicable to organization’s that operate a facility required to be licensed registered or recognized as a hospital and any other organization determined to have the provision of hospital care as its principal function or purpose constituting the basis for its exemption under sub sec_501 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer 20xx sec_1_501_r_-1 provides definitions of terms pertinent to sec_501 regarding amounts that can be charged patients billing policies fap applications governing body of the hospital and other pertinent items it provides clarity sec_1_501_r_-2 states hospitals failing to meet one or more of the requirements of this section could have it sec_501 status revoked effective the first day of the taxable_year in which the failure occurs the entity does have a website which was reviewed during the pre-audit phase of the examination and as the exam progressed the website did not meet the final regulations nor was there any indication the temporary and or proposed_regulations had been followed or met aware of their responsibility to comply with sec_501 in fact the ceo stated they were not during conversations with the entity and review of their operations it was established they were not in compliance with the provisions of sec_501 furthermore they were not aware of their statutory obligation to do so as was not aware of its exemption under sec_501 the entity's ceo stated they were agreeable to termination of the c status since they were not aware for its existence nor was a tangible benefit being derived from the status the entity was established as governmental hospital and has been operating as such they were concerned about the assessment of penalties due to their lack of compliance upon review of the procedures to terminate which results in a prospective action and a subsequent request for retroactive termination of the exempt status along with discussions with counsel it was determined revocation of their exempt status was applicable and appropriate based upon the facts the entity will retain its status as a governmental hospital upon loss of its status as a public charity taxpayer’s position the taxpayer has stated they will agree to revocation of their status as an sec_501 hospital since they would remain a governmental hospital conclusion is a hospital that was selected for an examination to determine its compliance with the aca provisions under sec_501 the entity is a governmental hospital that is also exempt under sec_501 of the code this type entity is referred to as a dual status hospital is not in compliance with any of the provisions imposed under sec_501 of the code the entity stated they were not aware of the sec_501 exemption and were not availing themselves of benefits afforded under that subsection therefore revocation of their exempt status is proposed effective for the year beginning january 20xx as this is the first taxable_year failure to comply with sec_501 was noted it was determined the entity form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
